John A. Fogleman, Justice, concurring. I concur in the result. I do not agree that the statutory construction urged by appellant would require that the name of the full-time manager be submitted with the application before the Board could find that the applicant would have full-time management. This finding could be assured by other means, one of which is approval by the Board, when the manager is employed. See First Federal Savings & Loan Ass’n. v. Arkansas Savings & Loan Ass’n. Board, 257 Ark. 985, 521 S.W. 2d 542. I felt that the construction of the act urged by appellant was proper, but recognize that the matter is subject- to argument and defer to the majority. I disagree with the position that, whenever the matter is before the Board for factual determination, changed conditions are never pertinent. Little, if any, of the data or opinions in this case could be related to the changed situation that arose from the establishment of a full-time, full-service branch of another savings and loan association in Mountain Home. This is a dangerous precedent which could seriously affect not only new permittees, but existing financial institutions and ultimately the general public. I cannot join in that portion of the majority opinion. But it seems to me that appellant had the burden of offering evidence before the Board pertaining to the potential impact of the new institution when the Board had its public hearing on November 27, 1973, or at least seeking the opportunity to support by evidence any impact unfavorable to the applicant that appellant alleged would result. Certainly, after the lapse of time involved, the court would not abuse its discretion by refusing to hear evidence on this question or to remand the matter to the Board to do so. I must observe that most of the delay in this matter has been due to the inability (I trust not unwillingness) of the Board to make proper findings of fact to support its conclusions. I concur in the result.